This action was brought to recover the amount of an insurance policy issued by the defendant upon the life of Robert H. Pouch, who died May 17th, 1911. The defendant thereupon, upon an affidavit showing that one Eliza Hargreaves, as administratrix, etc., of Robert H. Pouch, deceased, had presented a claim to the defendant and demanded that the amount due upon the policy of insurance upon which the plaintiff's action was founded, should be paid to her as such administratrix, and that this claim was made without collusion on the part of the defendant, moved the court at Special Term for leave to interplead Eliza Hargreaves, *Page 289 
as administratrix, as a party defendant, and that it be permitted to pay into court the amount due upon the policy, and be relieved from further defense of the action. This motion was granted, and the order has been affirmed in the Appellate Division. It is now contended that the Special Term had no power to grant the order, for the reason that the moving affidavits on the part of the defendant do not disclose any facts showing the grounds upon which the claim of the administratrix was founded. The motion was made under section 820 of the Code of Civil Procedure, and no question is made but that the affidavits state every fact that is required by the express provisions of that statute. It is contended, however, that this provision of the Code was not intended to create a new ground for interpleader, but was designed to enable a defendant in an action by motion to bring in as a party defendant, in a summary way, the adverse claimants against whom the ancient action of interpleader could have been maintained. We then have our attention called to a long list of decisions in which it has been often held that in an action of interpleader facts must be alleged tending to show the nature of the claim of the rival parties so that the court could determine that the rival claims were of such a character as to render it hazardous for the debtor to pay either claim without having the rights of the claimants judicially determined. And then our attention is called to the dissenting opinion below to the effect that "where, as here, a statutory provision has received judicial construction, which has been long acquiesced in, I am of opinion that such construction should be adhered to, and that it should be left to the Legislature to amend the law if a change should be deemed necessary." To all this I fully assent, but the difficulty with this case is that the legislature by chapter 285 of the Laws of 1908 (Code Civ. Pro. § 820a), taking effect September 1st, 1908, has deemed it necessary to change the law in regard to the question alluded *Page 290 
to. It has now made the common-law action by interpleader a statutory remedy in which it has provided that after such an action has been brought by service of the summons and complaint upon all the claimants the plaintiff may make application by petition or upon affidavits for an order permitting and directing the plaintiff to pay the amount into court and upon satisfactory proof by affidavit or otherwise as the court may require of the facts alleged in the complaint that the whole or part of the debt is claimed adversely by the defendants without any collusion on the part of the plaintiff, the court may make an order for the payment of the amount of the fund into court, and upon making such payment that the plaintiff shall stand discharged from further liability.
We now have a provision of the statute which distinctly refers to the facts necessary to be shown in an action of interpleader in order to permit the plaintiff to bring the money into court and be discharged from further liability. These facts are the same as those required by section 820 of the Code where an order of interpleader is sought by the debtor after an action has been brought by one of the claimants. The requirements in each case are the same, and they are, therefore, now in harmony. It is apparent that the legislature in enacting section 820a of the Code intended to relax the rule that previously obtained with reference to actions of interpleader and to relieve the plaintiff in such actions from the burden of showing the grounds upon which rival claimants may rest their claims. Claimants cannot be required to disclose the facts upon which their claims are made until it becomes necessary in the prosecution of an action. Claimants may conspire with each other and thereby charge the debtor twice over. The compelling of a debtor to pay a claim twice over, which occasionally results, shocks the idea of justice as it commonly exists. (Gleason v. N.W. Mut. Life Ins.Co., 203 N.Y. 507.) It is not surprising, therefore, that the *Page 291 
legislature, in its wisdom, has seen fit to relax the rule in actions of interpleader. The rule having been relaxed in such actions the reasons for the construction of section 820 of the Code, by reading into its provisions the intent that it should conform to the practice then existing with reference to actions of interpleader, no longer exists, the statute in each case now being harmonious and the facts necessary to be stated in each case the same.
In Western Commercial Travelers' Assn. v. Langeheineken
(139 App. Div. 592) the Appellate Division of the first department has considered the meaning of the new provision of the Code, section 820a, as enacted by the Laws of 1908, and reached the conclusion that, where an insurance company, holding moneys demanded by adverse claimants, brings an action of interpleader under that section of the Code it is entitled to pay the money into court and be discharged from liability to the various claimants by simply showing that the whole or a part of the debt is claimed adversely by the defendants without collusion on the part of the plaintiff and that it was not necessary to allege or prove the validity of the adverse claims. It appears to me that there is no escape from this conclusion. The statute means that or else it means nothing, and only becomes so much waste paper, for it is not pretended that it changes the rule that obtained with reference to actions of interpleader in any other particular.
In this case we have an application for leave to interplead made by a defendant in the action, in which the application conforms to the letter of the Code and supplies every fact required thereby. The provisions of the Code are to the effect that the court may, in its discretion, make such order upon such terms as to costs and payment into court as may be just. The court at Special Term is thus vested with the discretion, under the provisions of the Code, to make or withhold the order. It may require further facts to be shown in its discretion, *Page 292 
but inasmuch as the facts required by the Code have been stated the court acquired jurisdiction over the persons and the subject-matter. The Appellate Division, being a part of the Supreme Court, had the power to review the discretion of the Special Term judge, but this court, under the Constitution of 1894, is limited to the review of questions of law only and we have no jurisdiction to review discretionary orders of the court below.
The appeal should, therefore, be dismissed, with costs.
CULLEN, Ch. J., WERNER, WILLARD BARTLETT and COLLIN, JJ., concur with CHASE, J.; VANN, J., concurs with HAIGHT, J.
Orders reversed, etc.